Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s After Final response dated 8/27/21 has been entered.  Claims 2, 11, 17, 19-21 are cancelled. Claims 1, 3-10, 12-16, 18, 22-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher C. Hoff on February 1, 2022. The application has been amended as follows: 
Please replace the set of claims dated 8/27/21 with the following set:

--1. (Currently Amended) A method for operating components of a warehouse management
system, the method comprising:
	maintaining, as part of a warehouse management system for an enterprise system in
which physical items are stored in physical containers and in which the physical containers
are each stored in one or more other physical containers, a data system having data records
identifying logical items and logical containers that correspond to the physical items and
physical containers, the data system storing the data records in a data-tree structure
electronically reflecting the physical storage of the physical items in the physical containers
with the other physical containers, wherein each record corresponds to a logical item or a
single logical container, wherein the data-tree structure is provided by (i) the data records
acting as nodes in the data-tree and (ii) references in the data records acting as edges in the
data-tree, wherein the reference for each node is configured to store an identifier of another
node that logically contains the node and that represents a physical container corresponding
to the other node physically containing a physical item or other container corresponding to
the node, wherein the data-tree structure provided by the data records and their references
collectively provides physical locations of the physical containers and the physical items by
representing physical-space relationships between the physical containers and the physical
items and without the data records including physical location information; 
receiving, with a data network from an inventory manager configured to receive signals
indicative of physical sensing of inventory, an indication that a particular physical item has
been physically moved from a first physical container to a second physical container;
 responsive to receiving the indication that a particular physical item has been physically
moved, identifying (i) a first data record that corresponds to the particular physical item, (ii)
a second data record that corresponds to the second physical container, wherein the first data
record includes a first reference that presently references a first identifier for a data record for
the first physical container;
 updating, responsive to identifying the first data record and the second data record, the
first data record by replacing the first identifier in the first reference with a second identifier
for the second data record, wherein the replacing has the effect in the data-tree structure of (i)
removing a first edge between a first node corresponding to the first record and another node
corresponding to the data record for the first physical container and (ii) adding a second edge
between the first node and a second node corresponding to the second record so that the first
node is a child of the second node within the data-tree structure, wherein the second edge
represents the storage of the particular physical item in the second physical container; and
 receiving a request for a logical location for a particular item;
 traversing the data-tree to identify a sequence of nodes that specify one or more
containers that contain the particular item;
 generating, using the sequence of nodes, an ordered sequence of logical containers, the
order sequence uniquely and fully identifies the logical location of the particular item; and 
returning the ordered sequence of logical containers as the logical location of the particular item.

2. (Canceled)

3. (Currently Amended) The method of claim 1, wherein the data fields contain references to
data fields of contained 

4. (Original) The method of claim 1, wherein the data fields contain references to data fields of
contained logical containers and contained logical items.

5. (Previously Presented) The method of claim 4, wherein at least one data field contains a
plurality of references.

6. (Original) The method of claim 1, wherein the updating comprises editing references of the
data records without moving the data records to a different memory location.

7. (Original) The method of claim 6, wherein editing references comprises removing a
particular string of characters from one data field and adding the particular string to another
data field as an atomic action.

8. (Original) The method of claim 6, wherein editing references comprises:
 removing a particular string of characters from one data field; and
 responsive to removing the particular string of characters from the one data field, adding
the particular string to another data field. 

9. (Original) The method of claim 1, wherein the data records identifying logical items and
logical containers that correspond to the physical items and physical containers comprise a
ledger of historic instructions performed on the physical items and the physical containers.

10. (Previously Presented) A system comprising:
 a processor;
 computer memory containing instructions that, when executed with the processor, cause
the system to perform operations comprising:
maintaining, for an enterprise system in which physical items are stored in
physical container and in which physical container are stored in other physical containers, a
data system having data records identifying logical items and logical containers that
correspond to the physical items and physical containers, the data records further reflecting
the storage of physical items and physical containers with other physical containers, wherein
each record corresponds to a logical item or a single logical container, and wherein data
fields in the records are a data-tree of nodes and edges stored on disk, the data-tree matching
physical-space relationships between the physical containers and the physical items defined
by containing relationships that have a tree structure;
 	receiving an indication that a particular physical item has been moved from a first
physical container to a second physical container;
 responsive to receiving the indication that a particular physical item has been
moved, identifying at least one identified data record that reflects the storage of the physical
item in the first physical container;
 updating, responsive to identifying at least one data records, the identified data 
records by removing a first edge from the data-tree and adding a second edge to the data-tree
to change a particular node from being a child of a first parent-node to the child of a second parent node to reflect the storage of the physical item in the second physical container;
 	receiving a request for a logical location for a particular item;
 	traversing the data-tree to identify a sequence of nodes that specify one or more
containers that contain the particular item;
 	generating, using the sequence of nodes, an ordered sequence of logical containers, the
order sequence uniquely and fully identifies the logical location of the particular item; and
 returning the ordered sequence of logical containers as the logical location of the particular item.
11. (Canceled)

12. (Currently Amended) The system of claim 10, wherein the data fields contain references to
data fields of contained 

13. (Original) The system of claim 10, wherein the data fields contain references to data fields of
contained logical containers and contained logical items.

14. (Currently Amended) The system of claim 10 [[15]], wherein the updating comprises editing
references of the data records without moving the data records to a different memory
location, and editing references comprises removing a particular string of characters from
one data field and adding the particular string to another data field as an atomic action. 

15. (Currently Amended) The system of claim 10 [[15]], wherein the updating comprises editing
references of the data records without moving the data records to a different memory
location, and editing references comprises:
 removing a particular string of characters from one data field; and
 responsive to removing the particular string of characters from the one data field, adding
the particular string to another data field.

16. (Previously Presented) A non-transitory computer-readable medium containing instructions
that, when executed with a processor, cause the performance of operations comprising:
maintaining, for an enterprise system in which physical items are stored in physical
container and in which physical container are stored in other physical containers, a data
system having data records identifying logical items and logical containers that correspond to
the physical items and physical containers, the data records further reflecting the storage of
physical items and physical containers with other physical containers, wherein each record
corresponds to a logical item or a single logical container, and wherein data fields in the
records are a data-tree of nodes and edges stored on disk, the data-tree matching physical space relationships between the physical containers and the physical items defined by
containing relationships that have a tree structure;
receiving an indication that a particular physical item has been moved from a first
physical container to a second physical container;
 responsive to receiving the indication that a particular physical item has been moved,
identifying at least one identified data record that reflects the storage of the physical item in
the first physical container; 
updating, responsive to identifying at least one data records, the identified data records by
removing a first edge from the data-tree and adding a second edge to the data-tree to change
a particular node from being a child of a first parent-node to the child of a second-parent
node to reflect the storage of the physical item in the second physical container;
 receiving a request for a logical location for a particular item;
 traversing the data-tree to identify a sequence of nodes that specify one or more
containers that contain the particular item;
 generating, using the sequence of nodes, an ordered sequence of logical containers, the
order sequence uniquely and fully identifies the logical location of the particular item; and
 returning the ordered sequence of logical containers as the logical location of the
particular item.

17. (Canceled)

18. (Previously Presented) The medium of claim 16, wherein the data fields contain references to
data fields of contained logical containers and contained logical items.

19. (Canceled)

20. (Canceled)
21. (Canceled) 

22. (Currently Amended) The method of claim 1, wherein:
 traversing the data-tree comprises traversing the data-tree from a root node to a leaf node
corresponding to the particular item via a plurality of intermediate nodes that connect the root
node to the leaf node in the data-tree,
 the plurality of [[the]] intermediate nodes correspond to a plurality of nested containers
that contain the particular item, and
 the sequence of nodes comprises a sequence of the plurality of intermediate nodes for the
particular item.

23. (Currently Amended) The system of claim 10, wherein:
traversing the data-tree comprises traversing the data-tree from a root node to a leaf node
corresponding to the particular item via a plurality of intermediate nodes that connect the root
node to the leaf node in the data-tree,
 the plurality of [[the]] intermediate nodes correspond to a plurality of nested containers
that contain the particular item, and
 the sequence of nodes comprises a sequence of the plurality of intermediate nodes for the
particular item.

24. (Currently Amended) The medium of claim 16, wherein:
 traversing the data-tree comprises traversing the data-tree from a root node to a leaf node
corresponding to the particular item via a plurality of intermediate nodes that connect the root
node to the leaf node in the data-tree,
 the plurality of [[the]] intermediate nodes correspond to a plurality of nested containers 
that contain the particular item, and
 the sequence of nodes comprises a sequence of the plurality of intermediate nodes for the
particular item. --
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner is in agreement with arguments submitted by Applicant on 8/27/21.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case. 
A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
                                                                                                                                                                                         
September 9, 2020